DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
Claims 1-24, 41-44, 49, and 51-52 have been cancelled.

Election/Restrictions
Claim 45 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 January 2021.
The elected antibody species is the CD47 antibody having SEQ ID NOS: 11 and 42 (VH and VL, respectively) in claim 25 (and now requiring unspecified framework mutations) with the CDRs of SEQ ID NOS: 50/72/52 (VH) and 53/71/55 (VL). 

Specification
The substitute specification filed 2/16/2022 has been entered.


Improper Markush Grouping
Claim 25 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 25 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  Note that none of the antibody alternatives share the structural similarity of the same six CDRs required for binding to CD47.  The elected antibody species having SEQ ID NOS: 11 and 42 (VH and VL, respectively) in claim 25 (and now requiring unspecified framework mutations) requires the CDRs of SEQ ID NOS: 50/72/52 (VH) and 53/71/55 (VL).  This set of CDRs does not appear to be present in any of the other sequence pairs (VH/VL) recited in claim 25.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Applicant’s arguments are not persuasive.  The antigen-binding properties of an antibody are determined by the six CDRs (three from the heavy chain and three from the light chain).  Thus, the substantial structural feature from which the use (i.e. binding to CD47) flows is not individual CDRs but the complete set of six CDRs.  Antibodies with different CDRs have different binding properties.  The CD47 antibodies in claim 25 do not share a common set of six CDRs.
Applicant’s arguments with respect to In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980) are not persuasive.  This decision made clear that each case concerning Markush groups of compounds must be considered on its own facts.  Applicant appears to be arguing that a claim that recited all known antibodies that bound CD47 in the alternative would be a proper Markush group even if these antibodies shared no common CDRs.  This is not agreed with.  They would not share a common structure from which their binding properties flows.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 27, 30-32, 36, 38, 46-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014).
Grosveld et al. discloses a method of treating cancer by administering an anti-CD47 antibody molecule or composition thereof.  The anti-CD47 antibody can be administered with a second therapeutic antibody such as rituximab.  See paragraphs [0046 and 0050-0051].  The reference further teaches that anti-CD47 antibodies usable in therapeutic interventions of Grosveld include antibodies known in the art to bind CD47 and disrupt the CD47-SIRPalpha interaction with little or no hemagglutination activity, including the antibodies described in U.S. Pat. No. 9,045,541 (see paragraph [0149] of Grosveld et al). Grosveld et al. particularly points to antibody AB6.12 which corresponds to the antibody elected in the instant application (see below).  The entire disclosure of the ‘541 patent document is incorporated by reference for all purposes.  See Grosveld et al. paragraph [0243].  Grosveld et al. also discloses that the antibody molecules can have minor variations in the amino acid sequences compared to a reference. At least 90%, 95%, and 99% identify relative to a reference sequence are disclosed.  See paragraph [0150].   
Regarding claim 27, Grosveld et al. further teaches that methods of the invention may include one or more additional therapies, and recites wherein these therapies may include radiation therapy or chemotherapy.  See at least paragraph [0193].
Regarding claim 30, Grosveld et al. further teaches wherein the cancer treated may be a solid tumor (see at least paragraph [0053]), which it will be appreciated is a solid cancer. 
Regarding claims 31-32, Grosveld et al. further teaches wherein the cancer may be acute myeloid leukemia (a hematological cancer) or non-Hodgkin’s lymphoma (see at least paragraph [0052]). 
Regarding claim 36, Grosveld al. further discloses wherein the effective amount of anti-CD-47 antibody is in the 0.1 mg/kg to 100 mg/kg range, and further teaches that human dosage can be optimized in a Phase I escalation study designed to run from 0.5 mg/kg to 20 mg/kg (i.e., a study design involving administration at both 0.5 mg/kg and 20 mg/kg, at the very least), such that Grosveld teaches administration at 20 mg/kg ( see at least paragraph [0185]). 
Regarding claim 38, Grosveld et al. discloses an example in which anti-CD47 is administered to a mouse subject in combination with rituximab without proteasome inhibitor, bortezomib, or methotrexate (Example 3, paragraphs 220-221) resulting in profound tumor growth inhibition both as a single agent and in combination (see at least paragraph [0225]). 
Regarding claims 46-47, the ‘541 patent (incorporated in its entirety by reference by Grosveld et al.) discloses that the antibody isotypes can be IgG1, IgG2, IgG3, and IgG4.  The antibody AB6.12 can have an IgG1, IgG4P, or IgG4PE isotype.  See at least column 11, lines 23-28;  column 13, lines 13-14; and Figure 10B. 
Regarding claim 48, Grosveld et al. further teaches that for therapeutic use, an antibody preferably is combined with a pharmaceutically acceptable carrier, meaning buffers, carrier, and excipients suitable for use in human beings and animals (see at least paragraph [0167]), and that therefore antibody molecule compositions of Grosveld et al. can comprise suitable excipients, such as buffers (i.e., pharmaceutically acceptable carriers; see paragraph [0168]). Grosveld et al. further teaches that pharmaceutical compositions can be presented in a dosage unit form and can be prepared by any suitable method, wherein suitable carriers for intravenous administration include physiological saline, or phosphate buffered saline (see paragraphs [0175-0176]), both of which are acknowledged to be suitable carriers for intravenous administration in the instant specification (see paragraph [0181]). 
Regarding claim 50, Grosveld et al. further teaches that the subjects and patients of Grosveld may preferably include mammals, and more preferably humans (see paragraph [0185]), such that Grosveld et al. teaches wherein the subject is human. 

The entire disclosure of the Eckelman et al. ‘541 patent document is incorporated by reference for all purposes by Grosveld et al. See paragraph [0243].  The Eckelman et al. ‘541 patent describes CD47 antibodies that block SIRPalpha and do not cause a significant level of agglutination, for example, hemagglutination of red blood cells.  The antibodies in Table 1 are disclosed to be examples of such antibodies which do not agglutinate cells at a significant level (see column 2, lines 2-9). The instantly claimed combinations of VH and VL heavy chain are present in this table as entries AB2.03 (SEQ ID NO: 7 and SEQ ID NO: 33), AB2.04 (SEQ ID NO: 7 and SEQ ID NO: 34), AB2.05 (SEQ ID NO: 7 and SEQ ID NO: 35), AB2.06 (SEQ ID NO: 7 and SEQ ID NO: 36), AB2.09 (SEQ ID NO: 7 and SEQ ID NO: 39), AB6.12 (SEQ ID NO: 11 and SEQ ID NO: 42), AB6.13 (SEQ ID NO: 11 and SEQ ID NO: 43), AB6.14 (SEQ ID NO: 11 and SEQ ID NO: 44), AB6.17 (SEQ ID NO: 11 and SEQ ID NO: 47), and AB23.05 (SEQ ID NO: 28 and SEQ ID NO: 35) (See Table 1 at columns 25 and 26). Note that SEQ ID NOS: 7, 11, 28, 33-36, 39, 43-44, and 47 refer to identical sequences in the instant application and the ‘541 patent (see sequences beginning in Column 74 of ‘541 patent).  Antibody AB6.12 (SEQ ID NO: 11 and SEQ ID NO: 42) corresponds to the elected species in the instant application and this antibody is particularly pointed to by Grosveld et al.  (See at least paragraph [0149] of Grosveld et al.)  Column 3, lines 50-62, of the ‘541 patent discloses that exemplary monoclonal antibodies of the invention include antibodies having a variable heavy chain selected from SEQ ID NOs: 5-30 and a variable light chain selected from SEQ ID NOs: 31-47.  The antibodies also include antibodies having a variable heavy chain that is at least 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or more identical to the sequence set forth in at least one of SEQ ID NOs: 5-30 and a variable light chain that is at least 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or more identical to the sequence set forth in at least one of SEQ ID NOs: 31-47. 
As such, Grosveld et al. fairly suggests administering an anti-CD47 antibody having a VH with 90-95% identity to SEQ ID NO: 11 (the VH of AB6.12) and having a VL with 90-99% identity to SEQ ID NO: 42 (the VL of AB6.12).  90% or 95% identity to SEQ ID NO: 11 is computed as: 12 amino acid modifications would be 106/118 = 90% with rounding and 6 amino acid modification would be 112/118 = 95% with rounding.  90%, 95%, or 99% identity to SEQ ID NO: 42 is computed as: 11 amino acid modifications would be 96/107 = 90% and 1 amino acid modification would be 106/107 = 99% with rounding.  Eckelman et al. also suggests these percentage sequence variations in SEQ ID NOS: 11 and 42. 
The variability would implicitly be in the framework regions as the CDRs would need to be retained for the required CD47 binding. This meets the limitations of having 6-12 modifications in the VH framework regions of instant SEQ ID NO: 11 and  having 1-11 amino acid modifications in the VL framework regions of instant SEQ ID NO: 42.  Should applicant traverse this, then the ranges recited in instant claim 25 will be considered new matter as applicant has argued that their basis is found in paragraph [0111] of the instant specification which contains the same disclosure for VH and VL percent identity that is identical to the ‘541 patent. See applicant’s 9/3/2021 response at page 7. 
In addition,  Manning et al. discloses therapeutic CD47 antibodies.  Antibody AB6.12 and U.S. Patent No. 9,045,541 are referenced.  CD47 antibody sequences can be modified to have minor variations in the framework regions.  Preferably, amino acid substitution within the frameworks is restricted to one, two, three, four or five positions within any one or more of the four light and/or heavy chain frameworks.  See paragraph [0218].  See also at least abstract and paragraphs [0208-0210 and 0299].
It would have been obvious to use the CD47 antibodies of AB6.12 having mutations in the framework regions in the method taught by Grosveld et al. for treating cancer in a subject in need thereof, comprising administering to the subject an anti-CD47 antibody with the anti-CD20 opsonizing antibody rituximab.  Grosveld et al. and Eckelman et al. clearly suggest that the disclosed VH and VL sequences (such as SEQ ID NOS: 11 and 42) can have minor variations.  Percentage identity of 90%, 95%, and 99% (meeting 6-12 modifications in SEQ ID NO: 11 and 1-11 modifications in SEQ ID NO: 42) are disclosed.  One of ordinary skill in the art would have understood that these variations would be in the framework regions of the VH and VL sequences as the CDRs would need to be retained for CD47 binding.   In addition, Manning et al. suggests limiting amino acid substitutions in the framework regions to within the range recited within the claims.  For example, the VH and VL have four framework regions so two amino acid substitutions in each of the VH and VL frameworks regions would provide a total of eight amino acid changes in the VH and eight amino acid changes in the VL.  Other possible combinations meeting the number of modifications recited in instant claim 25 are apparent from Manning et al. 
  The method of claim 25 is clearly suggested by the combination of Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record), Eckelman et al. (U.S. Pat. No. 9,045,541, of record), and Manning et al. (U.S. Patent Application Publication 2018/0171014).  The limitations of dependent claims 27, 30-32, 36, 38, 46-48, and 50 are taught by Grosveld et al. as discussed above.  The methods of the dependent claims are suggested by the combination of the prior art.

Claims 26 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014) as applied to claims 25, 27, 30-32, 36, 38, 46-48, and 50 above, and further in view of Weissman et al. (U.S. Patent No. 8,758,750, of record).
Grosveld et al., Eckelman et al., and Manning et al. are applied as above.
Grosveld et al., Eckelman et al., and Manning et al. suggest the method of claim 25, on which claims 26 and 35 depend, as well as the method of claim 32, on which claim 34 depends, as well as the method of claim 31, on which claim 32 depends. Grosveld et al., Eckelman et al., and Manning et al. do not teach wherein the rituximab is administered prior to the antibody that binds to CD47 or antigen-binding fragment thereof or wherein the subject has been previously treated with rituximab, or wherein the non-Hodgkin’s lymphoma is relapsed or refractory. 
Weissman, related art in the field of synergistic treatment of cancer with CD47 antibodies (abstract) discloses that combination therapy with two or more mAbs possesses advantages compared with monotherapies, with one of the disclosed advantages being that antibody targeting of two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre-existing epitope variants or epitope loss, such as those reported in rituximab-refractory/resistant NHL [non-Hodgkin’s lymphoma] patients (Column 48, lines 37-39 and 46-49). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Grosveld’s method of treating cancer with anti-CD47 antibodies suggested by the combination of Grosveld et al., Eckelman et al., and Manning et al. (meeting the limitations of the instant claims) and rituximab, by particularly treating in a population in which rituximab resistant/refractory NHL has been observed, in order to take advantage of an increased likelihood of eliminating cancer cells with epitope variants or epitope loss associated with rituximab-refractory/resistant NHL, as taught by Weissman. It will be appreciated that the prior identification of the patient population as having rituximab refractory/resistant NHL would involve treating wherein the subject has previously been treated with rituximab (as claimed in claim 26 and claim 35) and wherein the non-Hodgkin’s lymphoma is refractory (as claimed in claim 34). 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014) as applied to claims 25, 27, 30-32, 36, 38, 46-48, and 50 above, and further in view of Sehn et al. (of record). 
Grosveld et al., Eckelman et al., and Manning et al. are applied as above. Regarding claim 29, Grosveld et al. further teaches wherein the cancer treated is a hematological cancer (see paragraph [0052]).
Grosveld et al., Eckelman et al., and Manning et al. suggest the method of claims 25 and 27, on which claim 28 depends.  Grosveld et al., Eckelman et al., and Manning et al. do not teach wherein the method of claim 27 further comprises an additional anti-cancer agent (claim 28). 
Sehn teaches that the combination of cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP) has been the standard therapy for diffuse large B-cell lymphoma (DLBCL) (abstract). Sehn further teaches that there is a dramatic improvement of outcome after adoption of a treatment policy combining CHOP and rituximab for all patients with advanced-stage DLBCL (p. 5031, 1st Column, 1st Paragraph), and concludes that their study confirms the advantage of a combined chemotherapy-immunotherapy approach for patients with DLBCL (p. 5032, 2nd Column, 1st Paragraph) such that Sehn discloses positive effects for combinations of rituximab, chemotherapy agent, and additional anti-cancer agents. 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Grosveld’s method of treating cancer comprising administration of anti-CD47 antibodies suggested by the combination of Grosveld et al., Eckelman et al., and Manning et al. (meeting the limitations of the instant claims), rituximab, and radiation or chemotherapy by further adding additional chemotherapy agents as taught by Sehn, in view of Sehn’s teaching that the multiple chemotherapy combined with immunotherapy can have a beneficial result and more particularly a combination of multiple chemotherapeutic agents with rituximab results in improved outcomes. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014) as applied to claims 25, 27, 30-32, 36, 38, 46-48, and 50 above, and further in view Smith (of record).
Grosveld et al., Eckelman et al., and Manning et al. are applied as above. 
Grosveld et al., Eckelman et al., and Manning et al. suggest the method of claims 25, 31, and 32, on which claim 33 depends.  Grosveld et al., Eckelman et al., and Manning et al. do not teach wherein the non-Hodgkin’s lymphoma is CD20 positive. 
Smith teaches that Rituximab targets CD20, and has the effect of clearing both normal and malignant CD20-positive cells (p. 7359, 2nd column, 2nd paragraph, lines 24-40). Smith further teaches that use of rituximab has expanded to use against virtually any CD20-positive non-Hodgkin’s lymphoma (p. 7359, 1st Column, 1st paragraph of “Introduction”). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating non-Hodgkin’s lymphoma with anti-CD47 antibodies suggested by the combination of Grosveld et al., Eckelman et al., and Manning et al. (meeting the limitations of the instant claims), and rituximab by particularly treating wherein the non-Hodgkin’s lymphoma is CD20 positive, in view of Smith’s disclosure that rituximab targets CD20 and has the effect of clearing CD20 positive cells, such that it would be recognized that combinations comprising rituximab would be particularly effective in treating wherein the non-Hodgkin’s lymphoma is CD20-positive.  

Claims 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) in view of Eckelman et al. (U.S. Pat. No. 9,045,541, of record) and Manning et al. (U.S. Patent Application Publication 2018/0171014) as applied to claims 25, 27, 30-32, 36, 38, 46-48, and 50 above, and further in view Onrust et al. (of record).
Grosveld et al., Eckelman et al., and Manning et al. are applied as above. Regarding claim 38, Grosveld et al. further discloses an example in which anti-CD47 is administered to a mouse subject in combination with rituximab without proteasome inhibitor, bortezomib, or methotrexate (Example 3, paragraphs 220-221) resulting in profound tumor growth inhibition both as a single agent and in combination (see at least paragraph [0225]).   See claims 39-40.

Grosveld et al., Eckelman et al., and Manning et al. suggest the method of claim 25 on which claim 37 depends.  Claims 39-40 depend upon claim 37.  Grosveld et al., Eckelman et al., and Manning et al. do not teach wherein the rituximab is administered to the subject at a dose of 300, 325, 350, 375, 400, 425, 450, or 500 mg/m2.
Onrust discloses that 375 mg/m2 is the recommended dosage of rituximab (p. 79, table “Features and properties of rituximab”), and further discloses that chemotherapy plus rituximab 375 mg/m2 produced significantly more lymphoma cell-free progenitor cell harvests than chemotherapy alone.  
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Grosveld et al. of administering the CD47 antibodies suggested by the combination of Grosveld et al., Eckelman et al., and Manning et al. (meeting the limitations of the instant claims), by administering rituximab at 375 mg/m2, in view of Onrust’s teaching that this is the recommended dosage and that this dosage was effective in producing lymphoma cell-free progenitor cell harvests when combined with chemotherapy.  Grosveld et al. suggests not administering bortezomib and/or methotrexate in the method.

	Applicant’s arguments with respect to each of the obvious rejections set forth above is 
that the VH and VL combinations of claim 25 as amended, where each VH region comprises 6-12 amino acid modifications in the framework region and where each VL region comprises 1-11 amino acid modifications in the framework region, are not disclosed or suggested by
Grosveld or remedied by Eckelman and Manning.  This is not agreed with.  The prior art of record suggests an anti-CD47 having 6-12 amino acid modifications in the framework region of the VH of SEQ ID NO: 11 and having 1-11 amino acid modifications in the framework region the VL of SEQ ID NO: 42 for the reasons set forth above.  The disclosure of minor sequence variations within SEQ ID NOS: 11 and 42, including percentage identity, suggests the elected anti-CD47 antibody.  The prior art teachings when taken as a whole suggest an anti-CD47 antibody within the scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                         
mpa